Citation Nr: 0215046	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  99-09 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for symptomatic 
spondylolysis at L5, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran had active duty from February 1991 to September 
1991.  

This appeal arose from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In September 2000, the Board remanded 
this matter to the RO for additional development.  That 
development has been completed, and the case has been 
returned to the Board.  


FINDING OF FACT

The veteran's symptomatic spondylolysis at L5 is manifested 
by not more than severe limitation of motion of the lumbar 
spine, with flexion of 35 degrees, extension of 15 degrees, 
bilateral rotation and lateral bending of 30 degrees; all of 
the ranges of motion are limited at these points due to pain.  
There is no ankylosis and only mild intermittent radicular 
symptoms are present.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
symptomatic spondylolysis at L5 are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5292 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The veteran seeks an evaluation in excess of 40 percent for 
her service-connected symptomatic spondylolysis at L5.  By a 
rating decision rendered in October 1991, the RO granted 
service connection for that disorder and assigned a 10 
percent rating effective September 1991, which was 
subsequently increased to 40 percent.  The veteran's 
disability was reevaluated by the RO in January 1999, 
following a November 1998 routine reexamination.  The veteran 
reported in May 1999 that she had been receiving ongoing 
treatment from private sources for her service-connected back 
problem.  The Board ordered the RO to obtain records of this 
treatment and also to conduct an examination of the veteran.  
These matters were accomplished following the Board's remand.  
The RO continued the 40 percent evaluation for the veteran's 
service-connected low back disability.  

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

The Secretary is required to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by the Secretary.  See 38 
U.S.C.A. § 5013(a); 38 C.F.R. § 3.159(b); see also Quartuccio 
v. Principi, No 01-997 (U.S. Vet. App. June 19, 2002).  Here, 
the case was carefully and thoroughly developed by the RO in 
such a way that the requirements of the duty to inform as set 
forth in the VCAA have been met as to this increased rating 
claim.  Specifically, as to the duty to inform, the veteran 
was informed of the requirements for an increased rating as 
well as the duties of VA under the VCAA, in the Supplemental 
Statement of the Case issued in June 2002. 

The VA has a newly enhanced duty to assist the veteran in 
light of the VCAA. See Quartuccio v. Principi, No 01-997 
(U.S. Vet. App. June 19, 2002).  In this regard, the Board 
notes that the veteran was afforded VA examination in 
February 2002 and earlier in November 1998.  She had 
initially failed to report for a still earlier routine future 
examination.  Since the communications and actions by the VA 
meet the standard set forth by the VCAA, the Board finds that 
no further development is needed.

II.  Rating Issue

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  Reasonable 
doubt will be resolved in favor of the veteran.  See 38 
C.F.R. §§ 4.3, 4.7 (2001).  

At the time the veteran filed her notice of disagreement, 
service connection for symptomatic spondylolysis at L5, rated 
at 40 percent, was in effect.  Service connection for the 
condition had initially been granted in 1991.  Where an 
increased rating is at issue, the present level of the 
disability is the primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  For the reasons that follow, the 
Board finds that the preponderance of the evidence is against 
an increased rating for this service-connected disability.  

In evaluating a service-connected joint disability, VA must 
also consider functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and the rule against pyramiding in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.

The veteran's service-connected symptomatic spondylolysis at 
L5 is rated according to the degree of limitation of motion 
of the lumbar spine, under Diagnostic Code 5292.  Severe 
limitation of motion is rated as 40 percent disabling.  
Unfavorable ankylosis of the lumbar spine is rated at 50 
percent.  Complete spine bony fixation at an unfavorable 
angle is rated at 60 percent.  Complete bony fixation with 
marked deformity and involvement of major joints at an 
unfavorable angle is rated at 100 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5289, 5286 (2001).  

The record demonstrates mild spondylosis at L5-S1 with 
intermittent L5-S1 radiculopathy.  She has explained that her 
condition has been characterized by pain, limited range of 
motion and recurrent muscle spasm.  Lower spine injury was 
incurred apparently while the veteran was lifting rods in 
service.  Her condition, spondylosis at L5-S1, was diagnosed 
with X-ray.  

A report of VA examination dated in November 1998 reveals 
complaints of pain in the low back.  She reported an MRI 
recently showed degenerative disc disease L3-5.  She reported 
she was taking Tylenol #3 for pain.  There was unsteady 
standing on the right leg.  Tenderness in the lumbar area was 
present without flattening of the lordotic curve.  Chronic 
muscle spasm was present.  Straight leg raise was positive at 
45 degrees on left and 30 degrees on right with pain.  
Strength and sensory function was normal.  There was no 
localized hypothesia in the lumbar spine.  Range of motion 
was flexion to 75 degrees, 65 degrees without pain, back 
extension to 15 degrees, lateral flexion left and right to 30 
degrees with spasm.  There was fatigue with repeated flexion.  
The diagnosis was chronic low back pain secondary to disc 
disease with radiculopathy to lower extremities bilateral 
with history of herniated disc L3-4 and spondylolysis L5.  
The X-ray showed L5 spondylolysis.  

Private treatment records from 1993 through 2000 reveal 
complaints and findings for a number of conditions, including 
low back pain.  The veteran was excused from work with a 
doctor's note on several occasions for problems unrelated to 
the low back.  These are contained in the treatment records 
of her treating doctor, Albert T. Willardo, M.D.  She also 
reported an inability to work on occasion due to back spasm.  
There is a record of a police report related to a motor 
vehicle accident in 1993, as well as an excused absence sheet 
for work signed by Dr. Willardo referring to muscle spasm and 
disc disease related to the car accident.  

The private records also contain the October 1998 MRI report 
referred to by the veteran at her November 1998 VA 
examination and ordered by Dr. Willardo.  The report shows 
mild narrowing of the intervertebral disc space at L5-S1 
suggestive of modest degenerative change.  Also noted was 
slight bulging of the annulus and mild osteoarthritis of the 
facet joints.  A letter from Wayel Kaakaji, M.D., a 
neurosurgeon, indicates that the veteran was examined in 
November 1999 and found to have, clinically, some evidence of 
radiculopathy in the L5 and S1 distribution which could be 
related to spondylosis of the lumbar spine.  The doctor 
cautioned that he had no imaging when he made his assessment.  
He noted she had 'apparently' been diagnosed with L3-4 
spondylolisthesis.  

Most recent X-rays fail to show decreased joint space at L5-
S1.  The most recent VA examination, conducted in February 
2002, with an addendum done in April 2002, shows that the 
veteran's range of motion was limited by pain.  The veteran 
reported that she had been treated with medications over the 
years but this did not stop her pain.  She reported her 
diagnosis of radiculopathy made at an outside hospital.  She 
reported current constant pain increased with cold weather or 
exertion.  Lifting aggravated the symptoms.  She reported 
mild intermittent bilateral lower extremity radicular 
symptoms.  Physical examination revealed no appreciable scars 
or joint deformity.  There was moderate to severe tenderness 
to palpation the mid and lower lumbar area.  Range of motion 
was flexion of 35 degrees, further limited by pain, extension 
of 15 degrees, further limited by pain, full rotation 
bilaterally, and lateral bending both to the left and right, 
limited by pain at 30 degrees.  The diagnosis was L5-S1 
spondylosis and mild intermittent L5-S1 radiculopathy.  X-
rays showed decreased joint space.  

In the April 2002 addendum, the chief physician of 
compensation and pension observed that the examiner had, in 
February 2002, identified the functional limitations due to 
pain as required in the DeLuca decision.  The chief physician 
noted the examiner's indication that range of motion was 
functionally limited at certain degrees due to pain.  

The veteran has urged, generally, that her symptomatic 
spondylosis at L5 warrants an increased rating.  She cites to 
pain, spasm, fatigue and other symptoms for support of her 
assertions.  However, the Board finds that the preponderance 
of the evidence is against her claim.  In this regard, the 
degree of limitation of the lumbar spine is severe, yet there 
is no spondylosis which would support a higher rating based 
on spondylosis or an increased rating under the 
aforementioned diagnostic codes.  The findings on most recent 
x-rays show decreased joint space but no fixation.  
Examination findings show pain which limits but does not 
preclude range of motion, as well as moderate to severe 
tenderness. 

The predominant symptoms and signs of the veteran's service-
connected disability, as reflected in the record include 
range of motion limiting pain, tenderness, and spasm.  
Radiculopathy symptoms are noted to be intermittent and 
minimal.  The Board finds that the veteran is properly rated 
under Diagnostic Code 5292, and that the limitation of range 
of motion is severe.  However, as there is no ankylosis, an 
evaluation in excess of 40 percent is not in order.  No other 
code would provide a higher rating under the current facts of 
this case.  

While additional pertinent diagnostic codes have been 
considered, in the absence of evidence of significant 
discogenic abnormality or ankylosis, there is no basis for 
assignment of an increased evaluation under any code 
provision.  

With respect to the veteran's contentions under 38 C.F.R. 
§§ 4.40 and 4.45, the Board has also considered whether a 
compensable evaluation could be assigned on the basis of 
functional loss due to the veteran's subjective complaints of 
pain.  See DeLuca, 8 Vet. App. at 204-05.  However, increased 
evaluation is not warranted on the basis of functional loss 
due to pain or weakness in the instant case, as the veteran's 
symptoms are supported by only objective pathology consistent 
with the 40 percent rating, the highest rating for Diagnostic 
Code 5292.  There is limited range of motion which could be 
characterized as severe, but there is not such profound 
limitation due to pain to warrant a higher rating.  The 
examiner specifically noted in the February 2002 report, and 
the chief medical examiner stressed again in April 2002, that 
the range of motion limitations listed incorporated the 
limits secondary to pain.  Thus, the limitations caused, 
amounting to no more than 40 percent schedularly, do not 
support a higher rating under the DeLuca criteria in this 
case.  There is an absence of muscle weakness and minimal or 
no neurological findings on VA examinations.  The veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would 
warrant a higher evaluation.  

Thus, considering the DeLuca factors, the objective evidence 
and the veteran's statements, the preponderance of the 
evidence is against the claim for an increased evaluation for 
symptomatic spondylosis at L5.  

The Board has fully applied provisions of the VA's Schedule 
for Rating Disabilities.  In addition, the Board will 
consider whether the disability at issue warrants 
consideration of an extraschedular rating.  In so doing, the 
Board notes that the veteran has submitted no evidence 
showing that her service-connected symptomatic spondylosis at 
L5 has markedly interfered with her employment status beyond 
that interference contemplated by the assigned evaluation, 
and there is also no indication that the disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  Although she reported that she was 
currently on leave from her job as an operating room nurse 
during her most recent VA examination, she does not indicate 
that she has been unable to work more than a 40 percent 
rating would contemplate.  The record shows she had taken 
leave during this appeal period for other reasons as well.  
Considering the entire record, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2001).

Thus, as the preponderance of the evidence is against the 
claim for an increased rating for symptomatic spondylosis at 
L5, that claim is denied.  In reaching this conclusion, the 
Board acknowledges that, under controlling statutes, all 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990)


ORDER

An evaluation in excess of 40 percent for symptomatic 
spondylolysis at L5 is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

